Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MORGAN STANLEY INSTITUTIONAL FUND TRUST 522 Fifth Avenue New York, New York 10036 January 29, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Morgan Stanley Institutional Trust (the Fund) File Nos. 2-89729; 811-03980 Post-Effective Amendment No. 90 Dear Sir or Madam: We are electronically filing via EDGAR, pursuant to the provisions of the Investment Company Act of 1940 and the Securities Act of 1933 and Rule 485(b) thereunder a copy of Post-Effective Amendment No. 90 to the Registration Statement of this Fund on Form N-1A. The Registration Statement is marked to reflect all changes from the Prospectus and Statement of Additional Information filed pursuant to Rule 485(a) on November 25, 2009. Also enclosed, pursuant to Rule 485(b), is the required representation of Counsel that the filing does not contain any disclosures that would render it ineligible to become effective under the Rule. If you have any questions, please feel free to contact me at 212.296.6960 (tel) or 646.329.9957 (fax). Very truly yours, /s/ Lou Anne McInnis Lou Anne McInnis Enclosures cc: Stefanie V. Chang Yu
